Name: Commission Regulation (EEC) No 1289/85 of 21 May 1985 on minimum quality requirements for Williams pears in syrup eligible for production aid
 Type: Regulation
 Subject Matter: plant product;  consumption;  foodstuff;  economic policy
 Date Published: nan

 22. 5. 85 Official Journal of the European Communities No L 133/5 COMMISSION REGULATION (EEC) No 1289/85 of 21 May 1985 on minimum quality requirements for Williams pears in syrup eligible for production aid HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Article 1 This Regulation lays down the minimum quality requirements which Williams pears in syrup, as defined in Article 1 (2) (b) of Regulation (EEC) No 1599/84, hereinafter referred to as pears in syrup, shall meet in order to benefit from the production aid provided for in Article 3 ( 1 ) of Regulation (EEC) No 516/77. Article 2 For the manufacture of pears in syrup only pears of the species Pyrus Communis L. variety Williams shall be used. The raw material shall be fresh, sound, clean and suitable for processing. The raw material may before being used for the manu ­ facture of pears in syrup have been chilled. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 746/85 (2), and in particular Article 3d (4) thereof, Whereas Article 3 ( 1 ) of Regulation (EEC) No 516/77 provides for a system of production aid for certain products ; whereas Article 3d(l)(b) of the Regulation lays down that aid shall be paid only for products which meet minimum quality standards to be laid down ; Whereas the aim of such quality requirements is to avoid production of products for which no demand exists or products which would create distortion of the market ; whereas the requirements must be based on traditional fair manufacturing procedures ; Whereas with a view to implementing the production aid system this Regulation must be applied in conjunction with Commission Regulation (EEC) No 1599/84 of 5 June 1984 laying down detailed rules for the application of production aid for products processed from fruit and vegetables (3), in particular as regards examination of the processed products ; Whereas the quality requirements laid down in this Regulation are measures for implementing the produc ­ tion aid system ; whereas quality requirements for the marketing of the products are not yet established by the Community ; whereas national requirements to that end may continue to be applied by the Member States, provided they are compatible with the provi ­ sions of the Treaty on the free movement of goods ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, Article 3 1 . Pears in syrup shall be manufactured in one of the styles defined in paragraph 2. 2. For the purposes of this Regulation the styles are defined as follows : (a) 'whole fruit' means the whole fruit, with core and with or without stalk ; (b) 'halves' means the cored fruit cut into two approxi ­ mately equal parts ; (c) 'quarters' means the cored fruit cut into four approximately equal parts ; (d) 'slices' means the cored fruit cut into more than four wedge-shaped parts ; (e) 'dice' means the cored fruit cut into cube-like parts. 3 . Each container with pears in syrup shall contain only one style and the fruit or pieces thereof shall be practically uniform in size. No other type of fruit may be found in the container. 4. The colour of pears in syrup shall be characte ­ ristic for the variety Williams. A slightly pink dis ­ coloration shall not be considered a defect. Pears in (') OJ No L 73, 21 . 3 . 1977, p . 1 . (2) OJ No L 81 , 23 . 3 . 1985, p . 10 . (3) OJ No L 152, 8 . 6 . 1984, p . 16 . No L 133/6 Official Journal of the European Communities 22. 5. 85 Article 4 1 . Fruit, or pieces thereof, is considered practically uniform in size when, in a container, the weight of the largest unit is not more than twice the weight of the smallest unit. However, until 30 June 1987 whole fruit and halves, packed in containers with a nominal water capacity of 2 650 ml or more shall be considered prac ­ tically uniform in size when the weight of the largest unit is not more than 2,5 times the weight of the smallest unit. If there are less than 20 units in a container, one unit may be disregarded. When determining the largest and the smallest units, broken units shall not be taken into consideration . syrup containing special ingredients shall be consi ­ dered to be of characteristic colour when there is no abnormal discoloration for the respective ingredient used. 5. Pears in syrup shall be free of foreign materials of non-vegetable origin, and from foreign flavours and odours. The fruit shall be fleshy and may be variable in tenderness but shall neither be excessively soft nor excessively firm. 6. Pears in syrup shall be practically free from : (a) harmless foreign materials of vegetable orgin ; (b) peel ; (c) blemished units . Whole fruits, halves and quarters shall also be practi ­ cally free from mechanically damaged units . 2 . Pears in syrup shall be considered as complying with Article 3 (6) when the following tolerances are not exceeded : Style Whole, halves and quarters Other Blemished units Mechanically damaged units Peel Harmless foreign material of vegetable origin :  Core material  Loose pear seeds  Other material , including loose core material 15 % by number 10 % by number, 100 cm2 aggregate area 10 units 80 pieces 60 pieces 1 ,5 kilograms Not applicable 100 cm2 aggregate area 10 units 80 pieces 60 pieces The tolerances fixed, other than those fixed by reference to per cent by number, are per 10 kilograms drained net weight. Cores shall not be considered as a defect in whole styles with core. 3 . For the purposes of paragraph 2 : (a) 'blemished units' means fruit with discoloration on the surface or spots which definitely contrast with the overall colour and which may penetrate into the flesh, in particular bruises, scab and dark discoloration ; (b) 'mechanically damaged units' means units which have been severed into definite parts, and all of such portions that equal the size of a full-size unit are considered one unit or units where the trim ­ ming has been excessive and includes serious gouges on the surface of the units which substanti ­ ally detracts from the appearance ; (c) 'peel ' means both peel adhering to pear flesh and peel found loose in the container ; (d) 'harmless foreign material of vegetable origin' means vegetable materials which are irrelevant to the fruit itself or which have been attached to the fresh fruit but should have been removed during processing, in particular core material , pear seeds, stalks and leaves and pieces thereof. Peel shall, however, be excluded ; (e) 'core material ' means the seed cell or parts thereof attached to the fruit, with or without seeds. Pieces of core are considered as equivalent to one unit when, having been aggregated, the pieces total approximately one-half of a core ; 22. 5 . 85 Official Journal of the European Communities No L 133/7 3 . Where pears in syrup are packed in glass containers, the water capacity shall be reduced by 20 ml before the percentages referred to in paragraphs 1 and 2 are calculated. 4. Each container shall be marked with a reference identifying the date and year of production and the processor. The marking, which may be in code form, shall be approved by the competent authorities in the Member State where production takes place and these authorities may adopt additional provisions as to the marking itself. (f) 'loose pear seeds means seeds which are not included in core material but which are loose in the container. Article 5 1 . The pears and the syrup in a container shall occupy not less than 90 % of the water capacity of the container. 2. The drained net weight of the fruit shall on average be at least equal to the following percentages of the water capacity, expressed in grams, of the container : o/o) Article 6 The processor shall daily and at regular intervals during the processing period verify that the pears in syrup comply with the requirements for benefiting from aid. The result of the verification shall be recorded. Style Containers with a nominal water capacity of 425 ml or more less than 425 ml Whole 50 46 Halves 54 46 Quarters 56 46 Slices 56 46 Dice 56 50 Article 7 This Regulation shall enter into force on 1 July 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 May 1985. For the Commission Frans ANDRIESSEN Vice-President